FILED
                             NOT FOR PUBLICATION                             JUN 21 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LEE A. HOLDER,                                   No. 08-35432

               Plaintiff - Appellant,            D.C. No. 3:08-cv-05278-RJB

  v.
                                                 MEMORANDUM *
MICHAEL C. SIMON,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                              Submitted May 25, 2010 **


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Lee A. Holder appeals pro se from the district court’s judgment sua sponte

dismissing his action under Federal Rule of Civil Procedure 60(b) for relief from



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an allegedly fraudulent state court judgment. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s dismissal for lack of subject matter

jurisdiction, Nuclear Info. & Res. Serv. v. U.S. Dept. of Transp. Research &

Special Programs Admin., 457 F.3d 956, 958 (9th Cir. 2006), and we affirm.

      The district court properly dismissed Holder’s complaint sua sponte because

Rule 60(b) does not provide a basis for subject matter jurisdiction over a claim for

relief from a state court judgment. See Fed. R. Civ. P. 60(b) (providing narrow

grounds for relief from a federal court order or judgment, including through an

independent action brought under Rule 60(d)); see also Fed. R. Civ. P. 12(h)(3)

(authorizing sua sponte dismissal for lack of subject matter jurisdiction).

      The district court did not abuse its discretion by denying Holder’s motion for

reconsideration of dismissal because Holder did not identify any applicable basis

for reconsideration. See Sch. Dist. No. 1J, Multnomah County, Or. v. AcandS, Inc.,

5 F.3d 1255, 1262-63 (9th Cir. 1993) (reviewing for abuse of discretion district

court’s denial of motion to reconsider and stating that reconsideration is only

warranted based on newly discovered evidence, clear error, manifest injustice, or

intervening change in controlling law).

      Holder’s remaining contentions are unpersuasive.

      AFFIRMED.


                                           2                                      08-35432